EXHIBIT 10.1

 
OSG
 
 
 
Overseas Shipholding Group Inc.
 
666 Third Avenue
New York, NY 10017
Tel:  212 953 4100
www.osg.com



May 24, 2010


Mr. Ian Blackley
c/o Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York  10017




Dear Ian:


We are pleased to inform you that, the Compensation Committee of the Board of
Directors of Overseas Shipholding Group, Inc. (the “Company”) has approved an
increase in your severance multiple under the Amended and Restated Change of
Control Protection Agreement between you and the Company, dated as of December
31, 2008 (the “Agreement”), from one and one-half (1.5) times to two (2) times
and an increase in your maximum post-termination health continuation period from
eighteen (18) months to twenty-four (24) months, each subject to the terms and
conditions of the Agreement.  Accordingly, effective as of May 24, 2010, the
Agreement is hereby amended as follows:


1.           Sections 4(b) and 4(c)(i) of the Agreement are hereby amended by
replacing the multiple “one and one-half (1.5) times” therein with “two (2)
times”.


2.           Sections 4(c)(ii) and 4(f) of the Agreement is are amended by
replacing the period of “eighteen (18) months” therein with “twenty-four (24)
months”.


3.           Section 4(h) of the Agreement is hereby amended in its entirety to
read as follows:


“Notwithstanding anything herein to the contrary, in the event that the
Executive is entitled to the benefits under this Section 4 as a result of an
Anticipatory Termination that occurred within 90 days prior to a Change in
Control and if as a result of the termination of the Executive’s employment the
Executive was entitled to receive the payments and benefits provided under the
Overseas Shipholding Group, Inc. Severance Protection Plan (the “Severance
Plan”), then the Executive shall continue to be entitled to receive such
payments and benefits under and in accordance with the terms and conditions of
the Severance Plan and (i) the Executive shall not be entitled to receive the
amounts under Sections 4(b), 4(d) and 4(e); (ii) the benefits or payments under
Section 4(f) shall commence in the first month following the expiration of any
health plan or health care reimbursement coverage provided to the Executive
pursuant to the Severance Plan following a termination of the Executive’s
employment and the term “Coverage Period” shall mean a period of six (6) months
from the date that benefits or payments under Section 4(f) commence in
accordance with this Section 4(h)(ii); and (iii) all other payments and benefits
set forth in this Section 4 shall be provided to the Executive as set forth
herein.”


All other terms and conditions contained in the referenced Employment Agreement
shall remain in full force and effect.




Very truly yours,




OVERSEAS SHIPHOLDING GROUP, INC.


By:      /s/Morten Arntzen                                
Name:  Morten Arntzen
Title:     President and CEO






I agree and accept the above terms:


/s/Ian Blackley                                
Ian Blackley


